 1    WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Angela Evans, an unmarried woman,              No. CV-18-0074-TUC-BGM
10                        Plaintiff,
11   v.                                              ORDER
12   Nancy A. Berryhill,
     Acting Commissioner of Social Security,
13
                          Defendant.
14
15           Currently pending before the Court is Counsel for Plaintiff’s Motion for Award

16    Attorney Fees Under the Equal Access to Justice Act, 26 U.S.C. § 2412(d) (Doc. 25).

17    Defendant does not object to the fees requested. See Def.’s Response to Pl.’s Mot. for

18    Attorney Fees (Doc. 26).         IT IS HEREBY ORDERED that Plaintiff be awarded

19    attorney’s fees of $2,549.91 pursuant to the Equal Access to Justice Act (“EAJA”), 28

20    U.S.C. § 2412(d).
21           EAJA fees awarded by this Court belong to the Plaintiff and are subject to offset
22    under the Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B) (2006)). See Astrue v.
23    Ratliff, 560 U.S. 586, 595–98, 130 S.Ct. 2521, 2528–29, 177 L.Ed.2d 91 (2010). As
24    such, IT IS FURTHER ORDERED that if, after receiving this Order, the Commissioner
25    determines upon its effectuation that Plaintiff does not owe a debt that is subject to offset
26    under the Treasury Offset Program, fees will be made payable to Plaintiff’s attorneys. If,
27    however, there is a debt owed that is subject to offset under the Treasury Offset Program,
28    the remaining EAJA fees after offset will be paid by a check made out to Plaintiff, but
 1   delivered to Plaintiff’s attorneys Joane Hallinan and Audrey Miller, Hallinan & Killpack
 2   Law Firm, 5240 East Pima Street, Tucson, Arizona 85712.
 3         Dated this 28th day of December, 2018.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
